DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment to the claims filed on 5/3/2022 is improper and does not comply with the requirements of 37 CFR 1.121(c) because it appears to be in response to the claims of 1/18/2022, which were not entered. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The claims are being further examined as presented. However, further such errors may result in replies being found non-responsive.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "wherein the first cutting elements are arranged in separate seats oriented obliquely to the working direction..." in lines 6-7. It is unclear if the first cutting element or the separate seats are being claimed to be "oriented obliquely." Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2, 3, 5-12, 14-18, and 21-23 are rejected because of their dependency on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawks (US 1,646,023).

With respect to claim 19, Hawks discloses a soil cultivation tool, comprising:
a base body (including 20, 21) on which at least first cutting elements (including 28) that are attached in order to cut into the earth along a working direction the at least first cutting element having cutting edges and counter surfaces opposite the cutting edges (see Figs. 2, 5),
wherein the first cutting elements are arranged in separate seats and spaced from each other (as shown by Applicant’s disclosure wherein space is depicted by a thick line, and when considering only some 28s), the separate seats comprising stops (fasteners shown in Fig. 5) configured for positioning the counter surfaces in the separate seats and for spacing the first cutting elements from each other,
wherein the cutting edges of the first cutting elements are obliquely arranged to the working direction so that, in the working direction, each cutting edge has a leading edge and a trailing edge, and
wherein, in adjacent first cutting elements, the trailing edge of a leading first cutting element is arranged to overlap in the working direction the leading edge of a trailing first cutting elements (see Fig. 5).

With respect to claim 20, Hawks discloses cartridges (including 27) detachably connected to the base body and to which the at least first cutting elements (including 28) are connected, wherein the separate seats are formed on the cartridges.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 14-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hawks in view of Smeets et al. (US 8,857,531)

With respect to claim 1, Hawks discloses a soil cultivation tool, comprising:
a base body (including 20, 21) on which at least first cutting elements (including 28) are attached in order to cut into the earth along a working direction,
wherein each of the first cutting elements comprises a cutting edge with a leading edge and a trailing edge in the working direction, and
wherein the first cutting elements are arranged in separate seats oriented obliquely to the working direction so that the trailing edge of a leading first cutting element overlaps the leading edge of an adjacent trailing first cutting element in the working direction (see Fig. 5).

Hawks does not explicitly disclose the cutting elements being cemented carbide. Smeets teaches a soil cultivation tool comprising a base body (including 11) on which at least first cutting elements (including 30) that are attached in order to cut into the earth along a working direction, wherein the at least first cutting elements consist of a cemented carbide (see col. 4, lines 19-24).
Hawks and Smeets are analogous because they both disclose soil cultivation tools having base bodies and cutting elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Hawks with the material means as taught by Smeets in order to resist wear. (See Smeets, col. 1.)

With respect to claim 2, Hawks discloses the seats comprising a stop (bolt or pins shown in Fig. 5) for positioning the first cutting elements, which Applicant admits is "some sort of fastener," (see Remarks of 5/3/2022, labeled p. 19) and thus fastens to stop relative movement. Additionally, the examiner takes Official Notice that it is old and well-known in the art to use bolts, screws, and pins to fasten cutting elements. It is noted that Hawks shows similar fastening means on 44 and at 26.

With respect to claim 3, Hawks discloses the first cutting elements (including 28) being arranged spaced apart from one another (as shown by Applicant wherein space is depicted by a thick line, and when considering only some 28s).

With respect to claim 7, Hawks discloses the base body being embodied in a V shape (see Figs. 3, 5).

With respect to claim 8, Hawks discloses the soil cultivation tool wherein, in a top view of the base body, the first cutting elements (including 28) are offset from one another in a recessed manner along a working edge, at least in sections (see Figs. 3, 5).

With respect to claim 9, Hawks discloses the soil cultivation tool wherein, as viewed from the working direction, individual cutting edges of the first cutting elements (including 28) are arranged at the same height (see Figs. 1, 3).

With respect to claim 10, Hawks discloses regions of the cutting edges (including 28) being arranged one after another in the working direction (see Figs. 3, 5).

With respect to claim 11, Hawks discloses the first cutting elements (including 28) being positioned at an angle of 20 degrees to 50 degrees to a base area of the base body (see Figs. 3, 5). Additionally, it is noted that Hawks teaches the angle of the cutting elements relative to the base body being adjustable

With respect to claim 12, Hawks does not explicitly disclose the seats being created by milling. However, the patentability of a product (i.e. the soil cultivation tool) does not depend on its method of production. The claimed product is the same as the product taught by Hawks. Therefore, the claim is unpatentable even though the prior product may have been made by a different process. See MPEP § 2113.

With respect to claim 14, Hawks discloses the first cutting elements (including 28) being positioned at an angle of 25 degrees to 35 degrees to a base area of the base body (see Figs. 3, 5), and it is again noted that Hawks teaches the angle of the cutting elements relative to the base body being adjustable.

With respect to claim 15, Hawks discloses the at least first cutting elements (including 28) including cutting edges oriented obliquely to the working direction (see Figs. 3, 5).

With respect to claim 16, Hawks discloses cartridges (including 27) connected to the base body and to which the at least first cutting elements (including 28) are connected, wherein the separate seats are formed on the cartridges.

With respect to claim 17, Hawks discloses the cartridges (including 27) are detachably connected (via 26) to the base body.

With respect to claim 18, Hawks discloses the soil cultivation tool being a plowshare (including 21).

With respect to claim 21, Hawks discloses the soil cultivating tool wherein, when viewed from above, the cutting edges of adjacent first cutting elements (including 28) are parallel to each other (parallelly spaced) but not aligned (see Figs. 3, 5).

With respect to claim 22, Hawks discloses at least some of the cutting edges of the first cutting elements (including some 28s) being parallelly recessed with respect to others of the cutting edges of the first cutting elements, and wherein the at least some of the cutting edges of the first cutting elements are parallel to the others of the cutting edges (see Figs. 3, 5).

With respect to claim 23, Hawks discloses the cutting edges are arranged to form working edges (see figures and p. 1, lines 60-79); and wherein some of the cutting edges (including those of at least some 28s) are recessed, at least in sections, relative to others of the cutting edges so that the working edges, when viewed from above, have a jagged profile (see Figs. 2, 5).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hawks in view of Smeets as applied to claim 1 above, and further in view of Reynolds (US 1,976,268).

Neither Hawks nor Smeets explicitly discloses the base body and cartridges being made of steel. Reynolds teaches a soil cultivation tool comprising a base body (including 10) on which at least first cutting elements (including 19) that are attached in order to cut into the earth along a working direction, wherein the cutting edge (14) and base body are made of a steel (see p. 1, lines 95-102 and claim 3 of Reynolds).
Hawks, Smeets, and Reynolds are analogous because they all disclose soil cultivation tools having base bodies and cutting elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the material means as taught by Reynolds so that the parts retain strength and remain rigid. (See Reynolds, p. 1, lines 24-43.)


Response to Arguments
Applicant’s arguments, see labeled pp. 6-10, filed 5/3/2022, with respect to the objection to the drawings and the §112 rejections of claims 3, 19, and 23 have been fully considered and are persuasive. The objection to the drawings and the §112 rejections of claims 3, 19, and 23 have been withdrawn. 

Applicant's other arguments filed 5/3/2022 have been fully considered but they are not persuasive.

Applicant argues: "Fig. 5 of HAWKS appears to show adjacent blades (cutting elements) in contact with each other and the Examiner has not identified any discernible disclosure found in HAWKS that arguably discloses that adjacent blades 28 mounted on blade arms 27 are spaced from each other, as recited in at least Applicant's independent claim 19. As such, Applicant submits that those ordinarily skilled in the art would have found no discernible disclosure found in HAWKS that would have arguably been understood to have disclosed that 'the first cutting elements are . . . and spaced from each other,' as recited in at least independent claim 19 (emphasis added)." (See Remarks of 5/3/2022, labeled p. 13.)
Applicant's argument is unpersuasive because the cutting elements (including 28) of Hawks are spaced from each other (see Figs. 2, 5) as shown by Applicant. Further, the claim language is open-ended, and when considering only some of the 28s as the cutting elements, as set forth in the Final Rejection of 10/18/2021 and above, the cutting elements are separated by other 28s. In other words, as set forth in the Advisory Action of 3/29/2022, when considering every other 28 of Hawks (which is not precluded by the open-ended claim language), the cutting elements are entirely physically spaced.

Regarding the separate seats set forth in claim 19 (see Remarks of 5/3/2022, labeled p. 13), Applicant's argument is unpersuasive because the cutting elements of Hawks are considered to be "arranged in separate seats" as shown by Applicant. Hawks shows the cutting elements (including 28) each having its own attachment points and seat along a support (27). Further, "separate seats" are not set forth as structural elements of the claimed tool.

Additionally, Applicant's argument that the identified stops in Hawks do not position the cutting elements in separate seats and space the cutting elements from each other is unpersuasive because the identified stops of Hawks fasten the cutting elements in separate seats with spacing as set forth above (see Fig. 5). Applicant later admits: "Moreover, as can be seen in Fig. 5 of HAWKS, blades 28, which extend from the 'outer faces' of blade arm 27, are attached with some sort of fastener..." (See Remarks of 5/3/2022, labeled p. 19.)

Applicant argues: "While leading blades 28 on blade arms 27 are shown to overlap a part of adjacent trailing blades 28, due to the curved nature of HAWKS blades 28, Applicant submits that the Examiner has neither shown any disclosure in HAWKS that would have been understood to have disclosed that blades 28 are obliquely oriented to the working direction ..." (See Remarks of 5/3/2022, labeled p. 14.)
Applicant's argument is unpersuasive because Hawks is considered to show cutting elements having cutting edges that are "obliquely arranged to the working direction" as claimed (see Fig. 5 of Hawks), and cutting edges "obliquely oriented to the working direction" are not claimed.

Regarding the separate seats set forth in claim 1 (see Remarks of 5/3/2022, labeled p. 18), Applicant's argument is unpersuasive because the cutting elements of Hawks are considered to be "arranged in separate seats" as shown by Applicant. Hawks shows the cutting elements (including 28) each having its own attachment points and seat along a support (27). Further, "separate seats" are not set forth as structural elements of the claimed tool. Additionally, the cutting elements and/or separate seats of Hawks are considered to be "oriented obliquely" as claimed (see Fig. 5 of Hawks). Claim 1 does not specifically limit the cutting edges to be oriented obliquely.

Applicant argument that claim 1 is allowable because Hawks does not disclose "that blades 28 are spaced from each other," (see Remarks of 5/3/2022, labeled p. 18) is unpersuasive because claim 1 does not claim that the cutting elements are spaced from each other. Further, Hawks is considered to teach the cutting elements being spaced from each other as set forth regarding claim 19 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/30/22